ORDER
PER CURIAM.
Carl Shinn (Employee) appeals from the decision issued by the Labor and Industrial Relations Commission (Commission) denying compensation from the Second Injury Fund (Fund). Employee contends the Commission erred in determining: 1) Employee’s primary injury did not result in any permanent disability and 2) Employ*642ee’s primary accident and preexisting disabilities did not combine synergistically.
We have reviewed the briefs of the parties, the legal file, and the record on appeal. The order of the Commission is supported by competent and substantial evidence on the whole record. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b).